OTT, Judge.
Appellant (buyer) and appellee (seller) entered into a one page written contract for the sale and purchase of a rental mobile home park. The contract was prepared in the form of an informal offer by the buyer which would ripen into a contract upon execution (acceptance) by the seller. Personal pronouns such as “I”, “my” and “you” were used in lieu of the usual terms to designate the parties.
Under the contract the buyer gave the seller a $10,000 check as a deposit for application to the total purchase price at closing.
The contract stated in relevant part that “. . .if consummation [closing] is prevented by my [buyer] failure to carry out this agreement, said V2 deposit will be retained by you [seller].” The contract was not closed due to the “failure” of the buyer. The seller refused to refund any portion of the deposit. This action resulted.
Under the above quoted uncontroverted language of the contract, the appellant (buyer) is entitled to a return of one-half of his deposit or $5,000.
We find no merit in appellant’s remaining points on appeal.
We therefore reverse the lower court, set aside the final judgment and remand this case for entry of a final judgment consistent with this opinion.
BOARDMAN, C. J., and GRIMES, J., concur.